Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed February 26th, 2021, with respect to the rejection of Claims  have been fully considered and are persuasive.  The rejection of Claims  has been withdrawn. 
Regarding Claim 1, Applicant incorporates limitations from previously presented Claim 21 and argues “if one were to size Fig. 5 of Martin and Fig. 6 of Garcia-Crespo such that they are at the same scale, the portion C of the inter-segment seal 40 would clearly not overlap the openings of Garcia-Crespo”. Examiner agrees that it would be obvious to one of ordinary skill, based on the figures, that the portion of the seal would overlap the openings as is claimed, and that neither Martin nor Garcia-Crespo provide motivation to arrive at Applicant’s claimed invention. As this limitation is now presented in Claim 1, the rejection of Claim 1 under 35 U.S.C. 103 is withdrawn.
Regarding Claim 11, Applicant argues “the person skilled in the art would not weld the alleged tabs of Joslin and Garcia-Crespo into the alleged slots since this would be detrimental to their respective inventions. Namely, it would result in temperature gradients that will overstress the assembly of alleged shroud segments. (Joslin, col. 1, Il. 21-28)”. Examiner agrees that Joslin teaches away from such a modification as the welding would destroy the purpose of the slots. Therefore, the rejection of Claim 11 under 35 U.S.C. 103 is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on March 22nd, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: A shroud for a compressor stator, comprising shroud segments circumferentially distributed around an axis of the shroud, at least one of the shroud segments and an adjacent one of the shroud segments each extending from a first lateral edge to a second lateral edge, the at least one of the shroud segments and the adjacent one of the shroud segments each having an inner face oriented toward the axis and an opposed outer face oriented away from the axis, at least one opening extending from the inner face to the outer face for receiving at least one vane of the compressor, a tab protruding circumferentially from the second lateral edge and away from the first lateral edge, and a slot extending circumferentially from the first lateral [[an]] the adjacent one of the shroud segments via the tab of the at least one of the shroud segments matingly received within a slot of the adjacent one of the shroud segments, the tab of the at least one of the shroud segments includes a first tab portion and a second tab portion, a circumferential length of the first tab portion greater than that of the second tab portion, the at least one opening of the adjacent one of the shroud segments includes a plurality of openings, the first tab portion circumferentially overlapping at least one of the plurality of the openings.

Claim 7: The shroud of claim 1, wherein the second tab portion axially overlaps the at least one opening of the adjacent one of the shroud segments.

Claim 12: The shroud segment of claim 11, wherein the tab of the other circumferentially adjacent shroud segment includes a first tab portion and second tab portion, a circumferential length of the first tab portion greater than that of the second tab portion.

Claim 17: A method of assembling a shroud for a compressor, the shroud including a plurality of shroud segments, the method comprising: 
disposing each of the shroud segments circumferentially between two adjacent shroud segments relative to an axis of the shroud; 
inserting a circumferentially extending [[tabs]] tab of a first shroud segment of the plurality of shroud segments in a corresponding [[slots]] slot defined in a second shroud segment of the plurality of shroud segments adjacent the first shroud segment[[s]]; and 
securing the first shroud segment[[s]] to the second shroud segment by welding the [[tabs]] tab within the [[slots]] slot.

Claim 20: The method of claim 17, wherein the shroud segments are made of a composite polymer material, the welding of the [[tabs]] tab within the [[slots]] slot includes thermoplastically welding the [[tabs]] tab within the [[slots]] slot.

Claim 22: The shroud segment of claim 12, wherein the slot has a first slot portion and a second slot portion sized to receive [[a]] the first tab portion and the second tab portion of another shroud segment, the at least one opening including a plurality of openings, the first slot portion circumferentially overlapping at least one of the plurality of the openings.

Claim 23: The method of claim 17, wherein the inserting of the circumferentially extending [[tabs]] tab into the corresponding [[slots]] slot includes inserting the circumferentially extending [[tabs]] tab into the corresponding [[slots]] slot until the circumferentially extending [[tabs]] tab circumferentially overlaps at least one of a plurality of openings defined through the second shroud segment and sized for receiving vanes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745